 

FIRST AMENDMENT

 

TO

 

RESTRICTED STOCK AGREEMENTS

 

This First Amendment to Restricted Stock Agreement (the “Agreement”) is entered
into as of May 18 2012 by and between Mandalay Digital Group, Inc. a Delaware
corporation (formerly known as NeuMedia, Inc.) (the “Company”), and Rob Ellin
(the “Holder”).

 

WHEREAS, the Company and the Holder entered into those certain Restricted Stock
Agreement listed on Exhibit A hereto (each, an “Original Agreement” and
collectively, the “Original Agreements”)) under which the Company issued to
Holder the number of Shares of Common Stock under each Original Agreement set
forth opposite the listing of such agreement on Exhibit A hereto (all such
shares collectively, the “Granted Shares”); and

 

WHEREAS, the Company and the Holder desire to amend the Original Agreements in
certain respects as set forth in this Agreement to clarify and/or correct
certain ministerial and/or scrivener's errors in relation to the voting rights
of the Granted Shares.

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Holder hereby agree as follows:

 

1.           Amendments.

 

(a)          For added clarity of the original intention under the Original
Agreements, Section 2(e) of each of the Original Agreements is hereby amended by
adding as a last sentence thereof the following new sentence:

 

“For added clarity, this Agreement and the Granted Shares are not made under or
subject to the Plan, except solely the convenience of incorporating the
adjustment features thereof as set forth in this paragraph, and utilizing herein
any defined terms of the Plan where this Agreement expressly defines such terms
by direct reference to the defined terms of the Plan.”

 

(b)          Section 5 of each of the Original Agreements is hereby amended and
restated in its entirety as follows:

 

“5.          Stockholder Rights.   Subject to the terms and other restrictions
hereof (including the forfeiture provisions hereof), the Holder shall have all
the rights of a stockholder with respect to the Granted Shares while they are
unvested, including without limitation, the right to vote the Granted Shares and
to receive any cash dividends declared thereon.”

 

2.           Miscellaneous.

 

(a)          Original Agreement Affirmed. Except as provided in this Agreement,
the Original Agreements remain in full force and effect without modification.

 

1

 

 

(b)          Governing Law.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

 

(c)          Entire Agreement; Enforcement of Rights. This Agreement sets forth
the entire agreement and understanding of the parties relating to the subject
matter herein and merges all prior discussions between them. No modification of
or amendment to this Agreement, nor any waiver of any rights under this
Agreement, shall be effective unless in writing signed by the parties to this
Agreement. The failure by either party to enforce any rights under this
Agreement shall not be construed as a waiver of any rights of such party.

 

(d)          Construction. This Agreement is the result of negotiations between
and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.

 

(e)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.         

 

IN WITNESS WHEREOF, the Company and the Holder have executed this as of the date
set forth above.         

  

/s/ Rob Ellin   MANDALAY DIGITAL GROUP, INC.: Rob Ellin         By: /s/ Peter
Adderton             Its: CEO

 

2

 

 

EXHIBIT A

 

Three separate Restricted Stock Agreements between Company and Holder as
follows:

  

Date of Restricted Stock Agreement   Granted Shares December 28, 2011  
3,600,000 shares of common stock December 28, 2011   1,000,000 shares of common
stock December 28, 2011   3,400,000 shares of common stock [end]    

 

3

 

